Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/15/2022 details claims 1, 5, and 16 being amended and claims 14-15 being cancelled.  Therefore, claims 1-13 and 16 are currently pending.
The amendments are sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (d).
The amendments are sufficient in overcoming the previously indicated prior art rejections.
Further grounds of rejection are presented herein.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Applicant traverses, with respect to the Chan reference, in that:
The applied references fail to teach or suggest each and every feature of the claimed invention. That is, the applied references fail to teach or suggest "wherein the laser beam is deflected using a scanner system so that the recess is produced on the front and rear face of the component' as recited in exemplary independent claim 1 and similarly recited in exemplary independent claim 16. 

Chan teaches removing a first coating on a first face of a component and then removing a second coating on a second face of the component using a laser beam (see Chan at Figures 1OA-10D and paragraphs [0064]-[00661). Chan teaches that the laser beam is moved over an area by a 2D scanner unit 16 to create a groove pattern (see Chan at Figure 5 and paragraph [0056]). Chan does not teach or suggest using a scanner system to deflect the laser beam, as in the claimed invention. 

	In response, the examiner respectfully disagrees. 


    PNG
    media_image1.png
    415
    571
    media_image1.png
    Greyscale

Chan, in Figure 5 above, shows laser beam 13 being deflected via scanner 16.  That is, the laser beam is applied along the above indicated horizontal direction, deflected by the scanner, and directed along the vertical direction toward the workpiece. The examiner contends that not only does Chan explicitly indicate that the scanner 16 deflects the laser beam, such subject matter is also inherently disclosed.
U.S. Publication 2015/0285457 to Erdl et al. teaches the use of a 2D scanner for deflecting light. Erdl states that the 2D scanners deflect the light beam in two directions and “in particular, in a horizontal and in a vertical direction” (para. 0009).
U.S. Publication 2015/0190882 to Ruettimann et al. also teaches that 2D scanners operate by deflecting a received laser beam (Figure 1; laser beam L, 2D scanner 20) (para. 0034).
Both the above references serve as evidence in showing that 2D scanners function by deflecting a received laser beam.  Based on the preponderance of evidence, .
Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.
Specifically, claim 4 characterizes the term “transparent” in terms of the laser beam, as opposed to being transparent in terms of visible light spectrum or a combination of the two.  The Examiner interprets “transparent” in the remaining claim set in view of the characterization of claim 4 for consistency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 8, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Publication 20150370374) in view of Zientek (U.S. Patent 6372394), as evidenced by Erdl et al. (U.S. Publication 2015/0285457).
Regarding claims 1 and 14, Chan discloses a method for producing recesses (grooves 69, paragraph [0064] and Figs. 10A-10D, reproduced below, Chan) in a coating (first and second TC layers, Fig. 10D, Chan), the coating including a first coating (first TC layer [transparent electrically conducting layer] 62, paragraph [0064] and Figs. 10A-10D, Chan) and a second coating (second TC layer 65, paragraph [0065] and Figs. 10A-10D, Chan), of a transparent component (substrate 61 “made of glass or other inorganic transparent material (e.g. silica) or can be flexible and made of polymer such as Polyester (PET), polycarbonate (PC) or acrylic (PMMA)”, paragraphs [0040] and [0064] and Figs. 10A-10D, Chan) of a lighting device (“held devices such as mobile smart phones, MP3 players, PDAs, tablet PCs, etc.”, paragraph [0002], Chan), the coating having been deposited (physical vapour deposition (PVD) “but other methods may also be used”, paragraph [0040], Chan) on the transparent component (substrate 61, paragraph [0064], Figs. 10A-10D, Chan), the recesses (69) being produced by locally removing the coating using a laser beam (grooves 69 are formed by laser ablation by laser beam 67, 67’, 68, or 68’, paragraph [0066] and Figs. 10A-10D, Chan).

    PNG
    media_image2.png
    279
    283
    media_image2.png
    Greyscale

In addition, Chan teaches the method comprising:
removing the first coating (first TC layer [transparent electrically conducting layer] 62, paragraph [0064] and Figs. 10A-10D, Chan) on a front face (first side, paragraph [0075], Chan) of the component (substrate 61, paragraph [0064], Figs. 10A-10D, Chan) using the laser beam (laser beam 68, Fig. 10B, Chan) that is directed from a front face of the first coating onto the component (Fig. 10B, Chan); and 
removing the second coating (second TC layer 65, paragraph [0065] and Figs. 10A-10D, Chan) on an opposite rear face (second side, paragraph [0075], Chan) of the component (substrate 61, paragraph [0064], Figs. 10A-10D, Chan) using the laser beam (laser beam 67/67’, Fig. 10D, Chan) that is additionally directed from the front face of the first coating onto the component and removes the second coating by passing through the transparent component (“the second laser being directed from the first side of the substrate through the first TC layer, 

    PNG
    media_image1.png
    415
    571
    media_image1.png
    Greyscale

wherein the laser beam (Figure 5; laser beam 13) is deflected (indicated by the above arrows which illustrate the manner in which the beam is deflected by 16.  That is, the laser beam is applied along the above indicated horizontal direction, deflected by the scanner, and directed along the vertical direction toward the workpiece) using a scanner system (2D scanner 16), so that the recess is produced on the front and rear face of the component (“the beam is moved over an area of the substrate by means of 2D scanner unit 16 to create the require groove pattern”, paragraph [0056] and Fig. 5, Chan) [To provide evidence that the 2D scanner of Chan deflects the laser beam, Erdl is presented as an evidentiary reference.  Erdl teaches the use of a 2D scanner for deflecting light. Erdl states that 2D scanners deflect the light beam in two directions and “in particular, in a horizontal and in a vertical direction” (para. 0009). Here, Erdl is used to indicate the manner in which 2D scanners operate.  That is, to show that 2D scanners, in operation, deflect a received beam].
Chan teaches using laser beam 67’ to remove the second coating by passing through the transparent component.  Chan does not explicitly teach directing the laser beam through recesses formed in the first coating (recited by both claims 1 and 14).
Chan discloses wherein said removing the second coating comprises directing the laser beam through the first coating (grooves are formed in layer 65 by laser ablation by laser 67’ that passes through the substrate 61 (and first TC layer) from beneath, paragraph [0066] and Fig. 10D, reproduced below, Chan).

    PNG
    media_image3.png
    116
    335
    media_image3.png
    Greyscale

Further, Chan discloses “that this process causes no appreciable damage to the first TC layer formed in the preceding step [forming grooves in the second TC layer]” (paragraph [0057]).  In addition, Chan discloses “that the first side and second side patterns register with each other” (emphasis added) (paragraph [0057]).  
However, Chan does not explicitly define the term “register”.
Zientek is directed toward laser ablation of coatings on a substrate which is substantially transparent to the selected wavelength of the laser radiation (Abstract).  Zientek teaches how the term “register” would be understood by a person of ordinary 

    PNG
    media_image4.png
    576
    252
    media_image4.png
    Greyscale

Zientek teaches directing the laser beam through recesses formed in the first coating (4:35-53; “These multiple and consecutive pulses are emitted from pulsed laser source 20. The first pulse 30 emitted (see FIGS. 3(a) and 3(b)) impinges on first layer 34 of printed matter resulting in particles 40 being removed, but does not have enough energy to completely ablate the ink layers 34 and 38. A second pulse 32, and if necessary subsequent pulses, are emitted from laser source 20 as shown in FIG. 3(c) and the second pulse 32, and/or subsequent pulses, has or have enough energy to complete the ablation of layer 34 and continue through the film 36 substantially Here, laser source 20 produces multiple pulses of a laser beam where pulse 30 partially removes coating 34, producing a groove, and pulse 32 passes through the recess, and through the component 36, to remove coating 38. The resulting recesses in coatings 34 and 38 correspond with each other; i.e. in register)
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  See also MPEP 2144.  Specifically, there are only two possible solutions for directing the laser beam from the front face to remove the second coating by passing through the transparent component (as recited in claim 1):  1) directing the laser beam through the recess; 2) directing the laser beam through the first coating.  As discussed above, both solutions produce the predictable result of removing the second coating.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Chan with Zientek by adding to the removal of the second coating of Chan, which results from the laser beam being directed from the front face of the first coating onto the component, with the teachings of Zientek, in order to provide removal of the first and second coatings such that a transparent area through the component is in register on both sides (4:43-53), as well as, to allow the production of articles easily at high speed and low cost (4:58-59).
Regarding claim 2, the primary combination discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  
Additionally, Chan discloses wherein, to remove the first coating, the laser beam is focused on the front face of the component (“[t]he laser beam 8 can be focused directly onto the first TC layer 2 on the first side of the substrate 1”, paragraph [0048] and Figs. 10A-10D, Chan).
Regarding claim 3, the primary combination discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  
Additionally, Chan discloses wherein, to remove the second coating, the laser beam is focused on the rear face of the component (“[t]he laser beam 11 can be focused directly onto the second TC layer 3 on the second side of the substrate 1 or, alternatively, a beam 11' can be directed towards the first side of the substrate 1 and pass through the first TC layer 2 and the substrate 1 to interact with second TC layer 3 from the rear”, paragraph [0051] and Figs. 10A-10D, Chan).
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Additionally, Chan discloses wherein the laser beam is generated by a laser beam source (pulsed laser 19 emits laser beam, paragraph [0057] and Fig. 6, Chan) which generates the laser beam with a wavelength (“Pulsed diode-pumped solid state (DPSS) lasers operating in the infra-red (IR) region, eg at a wavelength around 1064 nm”, paragraph [0048], Chan).  Further, as Chan discloses that the second laser “passing through substrate to interact with the second TC layer on the second side” (paragraph [0075]), Chan, at least, implies that the component (substrate 61 “made of transparent material (e.g. silica)”, emphasis added, paragraphs [0040] and [0064] and Figs. 10A-10D, Chan) is transparent to the wavelength of the laser beam.
However, Chan does not explicitly disclose a wavelength that is transparent to the component.
Zientek, as detailed above, teaches a wavelength that is transparent to the component (the selected wavelength is substantially transparent to the substrate, Abstract, Zientek).
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation.
In addition, Chan discloses “that the first side and second side patterns register with each other” (emphasis added) (paragraph [0057]).  
However, Chan does not explicitly disclose wherein both recesses are produced with the same shape.
Zientek, as detailed above in claim 1, teaches both recesses being produced with the same shape.
Regarding claim 7, the primary combination discloses all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  
Additionally, Chan discloses wherein to change the focusing of the laser beam from the front (paragraph [0048], Chan) to the rear face (paragraph [0051], Chan) of the component, the focusing of the laser beam is changed by focusing optics (“[l]aser beam 13 is focused by lens 14”, paragraph [0056] and Fig. 5, Chan).
Regarding claim 8, the primary combination discloses all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.  
Additionally, Chan discloses a device for producing recesses in the coating of the transparent component of the lighting device (“FIG. 5 shows a side view of one form of apparatus for carrying out the method described to form the breaks in the first and second TC layers”, paragraph [0056] and Fig. 5, reproduced below, Chan).

    PNG
    media_image5.png
    215
    307
    media_image5.png
    Greyscale

 Regarding claim 11, the primary combination discloses all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above.  
Additionally, Chan discloses wherein the laser beam is not absorbed by a material (“made of glass or other inorganic transparent material (e.g. silica) or can be flexible and made of polymer such as Polyester (PET), polycarbonate (PC) or acrylic (PMMA)”, paragraph [0040], Chan) of the transparent component (substrate is defined as transparent and whose thickness is not sufficient to protect the coatings, paragraph [0022], Chan) and the laser beam is only absorbed by the coating (first and second transparent coatings are ablated by the laser beam, Abstract, Chan).  Further, Chan discloses damage to the substrate is undesirable and to be avoided (paragraph [0044]).
Regarding claim 12, the primary combination discloses all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  
2), Zinc Oxide (ZnO) or other oxide in which case they are referred to as TCOs (transparent conductive oxides)….  Other transparent conducting layers based on organic materials or nano-particle materials can also be used”, paragraph [0040], Chan) is different from a material of the transparent component (“made of glass or other inorganic transparent material (e.g. silica) or can be flexible and made of polymer such as Polyester (PET), polycarbonate (PC) or acrylic (PMMA)”, paragraph [0040], Chan).
Regarding claim 13, the primary combination discloses all of the limitations of independent claim 1, which claim 13 depends upon, as discussed above.  
Additionally, Chan discloses wherein the coating is not transparent (“laser beam has an energy density sufficient to ablate the first [and second] coating”, paragraph [0048], Chan).
Claim 16 recites substantially similar limitations and are rejected for substantially similar reasons as claim 1.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Zientek, and in further view of U.S. Patent Application Publication No. 20130319981 (hereinafter Paganelli).
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.
Additionally, Chan discloses wherein the removal of the coating on the front face and on the opposite rear face (ablation of the first and second coating, Abstract, Chan) of the component (substrate 61 “made of glass or other inorganic transparent material 
However, Chan does not explicitly disclose a single clamping of the component.
Paganelli is directed toward machining of workpieces by laser ablation of moulds for glass (paragraph [0017] and Abstract).  Paganelli teaches a single clamping of the component (“accomplish the necessary machining steps without the need to move or to reposition the clamped bulky workpiece”, paragraph [0014], Paganelli).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan, as modified by Zientek, to incorporate the teachings of Paganelli to include a single clamping of the component.  One skilled in the art would have been motivated to combine the references because doing so would reduce necessary investments and manufacturing costs.  See Paganelli, paragraphs [0007]-[0008].
Claim 10 recites substantially similar limitations with the exception that claim 10 is dependent upon device in claim 8.  Therefore, claim 10 is rejected for substantially similar reasons as claim 6.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Zientek, and in further view of U.S. Patent Application Publication No. 20170158551 (hereinafter Bookbinder).
Regarding claim 9, the primary combination, as applied in claim 8, teaches each claimed limitation except as detailed below.
Additionally, Chan discloses a laser beam source for generating the laser beam (pulsed laser 19 emits laser beam, paragraph [0057] and Fig. 6, Chan), wherein the distance of the laser beam focus to the component is adjustable such that the laser beam is focused on the front face of the component for removing the first coating (“[t]he laser beam 8 can be focused directly onto the first TC layer 2 on the first side of the substrate 1”, paragraph [0048] and Figs. 10A-10D, Chan) and is focused on the rear face of the component for removing the second coating (“[t]he laser beam 11 can be focused directly onto the second TC layer 3 on the second side of the substrate 1 or, alternatively, a beam 11' can be directed towards the first side of the substrate 1 and pass through the first TC layer 2 and the substrate 1 to interact with second TC layer 3 from the rear”, paragraph [0051] and Figs. 10A-10D, Chan).
Moreover, Chan discloses the laser beam source is displaceable (“[t]he scanner 14 is mounted on a linear stage that so that it can be moved in the Y direction”, paragraph [0058], Chan).
However, Chan does not explicitly disclose the distance of the laser beam source to the component is adjustable.
Bookbinder is directed toward laser ablating a transparent material used in flat panel display for touch screen, tablet computer, smart phone and TV.  Bookbinder teaches the distance of the laser beam source to the component is adjustable (“that the position of laser beam focal line 2b can be controlled by suitably positioning and/or aligning the optical assembly 6 relative to layer 1 as well as by suitably selecting the 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Chan, as modified by Zientek, with Bookbinder by replacing the distance between the laser beam source and the component of Chan, with the teachings of Bookbinder, in order to avoid “particulation at the surface”.  See Bookbinder, paragraph [0078]. Furthermore, making the distance between the laser source and component adjustable is not a patentable advance.  See MPEP 2144.04-V-D.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761